Citation Nr: 1111678	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  05-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether new and material evidence to reopen the claim for service connection for schizophrenia has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1980 to September 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision in which the RO declined to reopen the Veteran's claims for service connection for eczema, asthma, and for schizophrenia.  In December 2004, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2005.

In July 2007, the Board denied the Veteran's requests to reopen claims for service connection for eczema and asthma on the basis that new and material evidence had not been received.  At that time, the Board also remanded the Veteran's request to reopen her claim for service connection for schizophrenia to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  The AMC undertook some additional development, and returned the matter to the Board for further appellate consideration.

In November 2008, the Board again remanded the Veteran's request to reopen the claim for service connection for schizophrenia to the RO, via the AMC, for further development.  After completing the requested development, the AMC continued to deny the claim (as reflected in a November 2010 Supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  In November 2002, the RO denied the Veteran's request to reopen a claim for service connection for schizophrenia; although notified of the denial in a December 2002 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the November 2002 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision in which the RO declined to reopen a claim for service connection for schizophrenia is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As new and material evidence has not been received, the criteria for reopening the claim for service connection for schizophrenia are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010) (as in effect for claims filed on and after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In this appeal, a September 2004 pre-rating letter and an April 2010 post-rating letter-issued pursuant to the Board's November 2008 remand-provided notice to the Veteran regarding what information and evidence was needed to substantiate the petition to reopen her claim for service connection for schizophrenia, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the need for the Veteran to advise VA of and to submit any further evidence that is relevant to the claim.  Consistent with Kent, the April 2010 letter also explained what constituted new and material evidence to reopen the claim for service connection for schizophrenia.  The April 2010 letter also provided general information concerning VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.
	
After issuance of the above-noted letters, and opportunity for the Veteran to respond, the November 2010 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter remaining on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records.  Also of record and considered in connection with the appeal is various written statements provided by the Veteran, and by her representative, on her behalf.  The Board also finds that no additional RO action prior to appellate consideration of the request to reopen the claim for service connection for schizophrenia is warranted.

The Board notes that the Veteran has indicated that she had been treated at a number of private medical providers for her psychiatric disability, and that treatment records from these facilities are not included in the claims file.  However, in numerous letters, the RO/AMC requested that the Veteran submit signed authorization for it to obtain any private medical evidence. As the Veteran has not responded with the requested release, these records.  In addition, while Social Security Administration (SSA) records have attempted to be obtained, a response from SSA indicates that these records are not available.  Under these circumstances the Board finds that the RO has fulfilled its duty to assist the Veteran in obtaining identified records to the extent possible, and that no further action in this regard is required.

The Board also acknowledges that the Veteran has not been afforded a VA examination in connection with the claimed disability.  However, the Board points out that VA's duty to provide a medical examination applies to a petition to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2010).  In this case, as discussed in detail below, the Board finds that new and material evidence has not been received to reopen the previously disallowed claim for service connection for schizophrenia; hence, an examination is not required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield,  20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A.    §§  1110; 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  


The RO originally denied the Veteran's claim for service connection for a nervous condition in a May 1990 rating decision.  The RO found that the Veteran's nervous condition pre-existed service and there was no evidence that the disability was aggravated during service. 

In November 2002, the RO declined to reopen a claim for service connection for schizophrenia, concluding that new and material evidence had not been received.  

The pertinent evidence then of record included the Veteran's service treatment records.  These records include a 1975 pre-induction private psychiatric report noting a diagnosis of schizophrenia.  Psychiatric hospitalization was noted on the Veteran's March 1980 entrance examination.  A report from the Veteran's treating psychiatrist noted that he had recently examined the Veteran's prognosis was fair, and that she was clear of all psychiatric symptoms at the time of entrance.  Service treatment records then reflect that the Veteran was seen in July 1980 for psychiatric symptoms including delusional ideas and depression.  It was noted that the Veteran had emotional difficulties prior to service.  The Veteran was subsequently discharged in September 1980 due to the findings of the Medical Evaluation Board.  The July 1980 Medical Evaluation Board report notes that the Veteran had been in and out of multiple psychiatric institutions since age 19.  The Veteran signed a certificate indicating that she appeared before the Medical Evaluation Board in July 1980 and that the Board found her unfit due to schizophrenia which existed prior to enlistment and was not aggravated by service.

Also of record were VA outpatient treatment records from 2001 and 2002 showing a continued diagnosis of schizophrenia, and various statements from the Veteran and a statement from her husband.

In the November 2002 decision, the RO found that new and material evidence to reopen the claim had not been received.  Although notified of the denial in a December 2002 letter, the Veteran did not initiate an appeal of the RO's November 2002 decision.  See 38 C.F.R. § 20.200.  The November denial of the claim is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claim for service connection in April 2004.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the November 2002 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since the November 2002 rating decision includes additional VA outpatient treatment records from 1997 through 2010, private medical records from the South Beach Psychiatric Center from 1974 through 1983, and additional lay statements.

The VA outpatient treatment records note a diagnosis of schizophrenia as early as 1997 and reflect a continued diagnosis and treatment of this disability.  

The records from the South Beach Psychiatric Center indicate that the Veteran was diagnosed with schizophrenia as early as 1975.  She was again admitted in July 1982 for an attempting overdose.  Admission was noted again in May and October 1983 for schizophrenia.   

As reflected in various statements by the Veteran and her representative, the Veteran has continued to allege that her schizophrenia was aggravated during service.

As the above-described medical evidence had not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, it is "new." However, this evidence is not "material" for purposes of reopening the claim for service connection for schizophrenia.   While noting a longstanding history of schizophrenia, none of this evidence includes any medical opinion or comment indicating that pre-existing schizophrenia was aggravated in service, or that current schizophrenia is otherwise medically-related to service.  As such, the newly-received medical evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for schizophrenia-here, a medical nexus to service-or raise a reasonable possibility of substantiating the claim.

As for the lay statements provided by the Veteran and by her representative, on her behalf, the Board notes that the assertions reflected therein appear to reiterate assertions previously made in connection with prior attempts to reopen the Veteran's claim.  Even if new, however, the Board points out that, as laypersons without the appropriate medical training and expertise, neither the Veteran nor her representative is competent to render a probative (i.e., persuasive) opinion on a medical matter such as whether the Veteran's schizophrenia is related to or was aggravated during service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on a medical matter that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for schizophrenia are not met, and that the RO's November 2002 denial of the previous petition to reopen the claim for service connection for schizophrenia remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R.      § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

As new and material evidence to reopen the claim for service connection for schizophrenia has not been received, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


